Case 8:20-cv-01577-VMC-AAS Document 46 Filed 01/27/21 Page 1 of 5 PageID 171




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   JERLARD DEREK REMBERT,
         Plaintiff,

   v.                                 Case No: 8:20-cv-1577-T-33AAS

   STATE OF FLORIDA,
         Defendant.
   ______________________________/
                                    ORDER
         This matter comes before the Court upon consideration of

   United States Magistrate Judge Amanda Arnold Sansone’s Report

   and Recommendation (Doc. # 43), entered on January 6, 2021,

   recommending     that    Plaintiff       Jerlard   Derek    Rembert’s

   application to proceed in forma pauperis (Doc. # 39) be

   denied. As of the date of this Order, no objections have been

   filed and the time for filing objections has lapsed. The Court

   accepts and adopts the Report and Recommendation and denies

   the application to proceed in forma pauperis.

   I.    Background

         Rembert initiated this action pro se against the State

   of Florida on July 10, 2020, claiming that “the State of

   Florida   violated   his   8th   and     14th   Amendment   rights   by

   convicting him while incompetent.” (Doc. # 1 at 3).
Case 8:20-cv-01577-VMC-AAS Document 46 Filed 01/27/21 Page 2 of 5 PageID 172




         Pursuant to Federal Rule of Civil Procedure 4(m) Rembert

   had until October 8, 2020, to perfect service. Fed. R. Civ.

   P. 4(m). The Court extended this deadline twice (Doc. ## 18,

   26), warning Rembert that “if a satisfactory return of service

   is not filed with this Court by November 30, 2020, this case

   will be dismissed.” (Doc. # 26). The Court also entered three

   detailed orders — on October 14, 2020, (Doc. # 18), October

   16, 2020, (Doc. # 21), and November 15, 2020, (Doc. # 26) —

   informing Rembert why his previous attempts at service were

   deficient and explaining the proper way to effectuate service

   on the State of Florida.

         Despite these orders, Rembert failed to file proof of

   service by the deadline of November 30, 2020. The Court

   accordingly dismissed the case without prejudice on December

   1, 2020, for failure to timely serve the State of Florida.

   (Doc. # 37).

         Rembert filed a notice of appeal on December 3, 2020,

   appealing    the   Court’s   order       dismissing   his   case   without

   prejudice.    (Doc.   #    38).   Subsequently,       Rembert   filed   an

   application to proceed in forma pauperis. (Doc. # 39).

         Judge Sansone       entered her      Report and Recommendation

   (Doc. #     43), on   January 6, 2021, recommending that                the

   application be denied on the grounds that it “fail[s] to


                                        2
Case 8:20-cv-01577-VMC-AAS Document 46 Filed 01/27/21 Page 3 of 5 PageID 173




   establish the existence of a reasoned, nonfrivolous argument

   raised on appeal.” (Id. at 2).

          Judge Sansone also advised Rembert that he had fourteen

   days     to        file     written    objections      to   the    Report    and

   Recommendation. (Id. at 3). Rembert did not file any objection

   by the deadline. Although Rembert filed a notice of appeal on

   January 14, 2021, appealing the “January 6th, 2021 court order

   denying in [f]orma pauperis status” (Doc. # 44), this notice

   cannot be reasonably construed as an objection because it

   contains           no     specific     arguments      explaining     Rembert’s

   opposition to the report. The time to file an objection has

   now lapsed.

   II.    Discussion

          After conducting a careful and complete review of the

   findings and recommendations, a district judge may accept,

   reject        or        modify   the   magistrate      judge’s     Report    and

   Recommendation.             28    U.S.C.       §   636(b)(1);     Williams    v.

   Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

   specific objections, there is no requirement that a district

   judge review factual findings de novo, Garvey v. Vaughn, 993

   F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

   reject or modify, in whole or in part, the findings and

   recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge


                                              3
Case 8:20-cv-01577-VMC-AAS Document 46 Filed 01/27/21 Page 4 of 5 PageID 174




   reviews legal conclusions de novo, even in the absence of an

   objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

   (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

   1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994)

   (Table).

         After conducting a careful and complete review of the

   findings, conclusions and recommendations, and giving de novo

   review to matters of law, the Court accepts the factual

   findings and legal conclusions of the Magistrate Judge and

   the recommendation of the Magistrate Judge.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   The Report and Recommendation (Doc. # 43) is ACCEPTED

         and   ADOPTED.

   (2)   Plaintiff Jerlard Derek Rembert’s application to proceed

         in forma pauperis (Doc. # 39) is DENIED.

   (3)   The Court certifies that the appeal is not taken in good

         faith and directs the Clerk to notify the Court of

         Appeals   of     this   ruling   in   accordance   with    Rule

         24(a)(4)(B), Federal Rules of Appellate Procedure.




                                     4
Case 8:20-cv-01577-VMC-AAS Document 46 Filed 01/27/21 Page 5 of 5 PageID 175




         DONE and ORDERED in Chambers in Tampa, Florida, this

   27th day of January, 2021.




                                     5
